ORDER
This matter having been duly presented to the Court for its consideration on the papers submitted in respect of the within application;
It is ORDERED that the application of BRUCE E. FOX for transfer to disability inactive status is granted, effective January 23, 1991; and it is further
ORDERED that BRUCE E. FOX is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that respondent shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics governing suspended, disbarred or disabled attorneys.